Citation Nr: 1614417	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-13 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 




INTRODUCTION

The Veteran served on active duty from November 1965 to September 1969.  He died in November 2008, and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an
 April 2009 rating decision of the Department of Veterans Affairs (VA) Regional
 Office (RO) in Nashville, Tennessee.

In September 2013, the Board denied the claim of entitlement to service connection for cause of death.  The appellant appealed the Board's September 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in May 2014, the Court granted a Joint Motion for Remand (Joint Motion) vacating the Board's decision and remanding this matter to the Board for further proceedings consistent with the instructions in the Joint Motion.

In September 2014 and May 2015, the Board remanded the claim for further development.


FINDING OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam War and is presumed to have been exposed to Agent Orange.
 
 2.  The Veteran died in November 2008.  The death certificate lists the immediate cause of death as metastatic malignant melanoma due to metastasis to the left lower sentinel node 2003 with metastasis to the brain. 
 
3.  At the time of his death, the Veteran had no service-connected disabilities. Malignant melanoma is not recognized by VA as causally related to herbicide exposure in Vietnam.
 
4.  The disorders ultimately resulting in the Veteran's death were unrelated to service and not shown to have manifested to a compensable degree within a year of his separation from service.
 
5.  The Veteran's death was not due to an Agent Orange presumptive disease nor was it directly related to service.


CONCLUSION OF LAW

The Veteran's death was not principally or contributory caused by a disease or injury that was incurred or aggravated as a result of military service.  38 U.S.C.A. §§ 1310, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006), Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Notice was provided in January 2009 prior to the April 2009 rating decision.  
VA has a duty to assist the appellant in the development of the claim.  The claim file includes VA and private medical records and correspondence, two VA opinions, and the statements of the appellant in support of the claim.  There has been substantial compliance with the previous remands in that the RO requested that the appellant provide further information as to the Veteran's service duties, his service personnel records were obtained, and two VA opinions were obtained that are adequate to decide the appellant's claim.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II.  Analysis

The Veteran died in November 2008.  His death certificate lists the immediate cause of death as metastatic malignant melanoma due to metastasis to the left lower sentinel node 2003 with metastasis to the brain.  At the time of his death, he had no service-connected disabilities.  The appellant asserts that his death was due to Agent Orange exposure.  She maintains that he had lung cancer that spread to his brain which caused his death.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the veteran served continuously for ninety (90) or more days during a period of war, and if a malignant tumor became manifest to a degree of 10 percent or more within one year from the date of his or her termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related.  38 C.F.R. § 3.312(b).  

Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, such as Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases have been associated with exposure to herbicide agents and will be presumed by VA to have been incurred in service even though there is no evidence of such disease during such period of service.  38 C.F.R. § 3.309(e).  Here, the Veteran had service in Vietnam and is presumed to have been exposed to herbicides; however, malignant melanoma is not among the diseases that are presumptively related to herbicide. While a number of cancers have been epidemiologically linked to herbicide exposure, to include respiratory cancers, the Veteran's cause of death was malignant melanoma and that disease is not on the list.  In fact, melanoma is one of the disorders specifically excluded from the list.  As such, the Veteran's malignant melanoma cannot be presumptively linked to his in-service exposures.  Therefore, service connection on a presumptive basis is denied.

In addition to the presumptive criteria, the appellant may establish service connection based on exposure to herbicide with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the Board finds that service connection for the cause of the Veteran's death as due to exposure to herbicides is not warranted on a direct basis.

In that regard, in December 2014, a VA examiner reviewed the file and the medical literature, and determined that it was less likely than not that the Veteran's terminal melanoma was caused or aggravated by his service, to include herbicide exposure.  The examiner explained that the medical literature did not support a relationship between melanoma and herbicide exposure.  The examiner concluded that the Veteran's death was most likely related to solar UV radiation over his lifetime.  That conclusion was based upon medical studies showing overwhelming evidence that UV exposure was a major risk factor for melanoma.

In August 2015, the same VA examiner clarified that it was less likely that the Veteran's four years of service caused his melanoma compared to his subsequent 59 years of sun exposure.  On that basis, it would be mere speculation, i.e. less than 50 percent probability, to relate his in-service sun exposure to his cause of death.

Accordingly, based upon the competent and probative medical opinions, the Board finds that the preponderance of the evidence is against the appellant's claim.  In so finding, the Board places significant weight on the two VA examinations finding no medical link between herbicide exposure and the Veteran's metastatic melanoma or any probability of a direct relationship between the Veteran's cause of death and his service.  For one, the medical literature did not support a finding of any relationship between herbicide exposure and the development of melanoma.  Moreover, it was not within a 50 percent probability that the Veteran's limited years of service, compared to the rest of his lifetime, caused or contributed to his death of metastatic melanoma.  To that extent, although the appellant contends that the Veteran died of lung cancer due to his service, it is clear from the medical records that the Veteran was first diagnosed with malignant melanoma, skin cancer, and that such cancer spread to his lungs and eventually his brain.  Therefore, the cancer found in the Veteran's lungs was due to his melanoma, and such a conclusion is wholly supported by the medical evidence and medical opinions obtained.  Specifically, the VA examiners reviewed the evidence and concluded that the Veteran died from metastatic melanoma.  Thus, based upon the competent evidence of record, the claim must be denied.

The appellant has contended that the Veteran's cause of death was caused or contributed by his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  While the appellant is competent to describe the Veteran's symptoms prior to his death, the Board accords her statements regarding the etiology of his cause of death less probative value, as she is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the appellant has only offered conclusory statements regarding the relationship between the Veteran's military service and his cause of death.  By contrast, the VA examiner took into consideration all the relevant facts in providing the opinion reached, as described in detail above.

Therefore, based on the competent and probative evidence of record, the Board finds that service connection for the cause of the Veteran's death as due to service or exposure to herbicides in service is not warranted.  The preponderance of the evidence is against the appellant's claim and, as such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


